Citation Nr: 1703739	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-14 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a jaw disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a stomach disability.

6.  Entitlement to service connection for a left wrist disability.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hallux valgus with bunions.

8.  Entitlement to service connection for bilateral hallux valgus with bunions.

9.  Entitlement to service connection for a residuals of right ankle sprain.

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran has sought service connection for PTSD, however, over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of anxiety and depressive disorder.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed.

The Veteran testified before the Board by videoconference in August 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hallux valgus with bunions, residuals of right ankle sprain and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeals for entitlement to service connection for dental, jaw, right shoulder, left shoulder, stomach and left wrist disabilities.

2.  A March 1976 rating decision which denied the Veteran's claim for entitlement to service connection for hallux valgus with bunions is final.

3.  New evidence received since the March 1976 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for hallux valgus with bunions.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for entitlement to service connection for dental, jaw, right shoulder, left shoulder, stomach and left wrist disabilities have been met.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has been presented since the March 1976 decision to reopen the claim of entitlement to service connection for hallux valgus with bunions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a),(b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

In August 2016, the Veteran submitted a written request to withdraw the appeals for his claims of entitlement service connection for dental, jaw, right shoulder, left shoulder, stomach and left wrist disabilities.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and, thus, they are dismissed.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016). 
	
If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hallux valgus with bunions was initially denied in a March 1976 rating decision.  That decision found that the Veteran's bilateral hallux valgus with bunions pre-existed his active military service and was not aggravated beyond its normal progression therein.  

At the time of the prior rating decision for hallux valgus with bunions, the record included the Veteran's service treatment records.

The Veteran did not appeal the March 1976 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

Evidence associated with the claims file since the RO's March 1976 denial include additional treatment records, additional statements in support of the Veteran's claim to include additional details regarding the Veteran's claimed foot injuries and the transcripts of the February 2009 Decision Review Officer and August 2016 travel Board hearings which address the Veteran's claimed in-service injuries and current symptoms.

When considered with previous evidence of record, the Board finds the evidence added to the record since the March 1976 rating decision raises a reasonable possibility of substantiating the claim for service connection for hallux valgus with bunions.  Specifically, the new evidence speaks to whether an in-service event aggravated the Veteran's hallux valgus and treatment notes following the March 1976 rating decision include medical findings of significant hallux valgus.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection hallux valgus with bunions is addressed in the remand section.


ORDER

The appeals for entitlement to service connection for dental, jaw, right shoulder, left shoulder, stomach and left wrist disabilities are dismissed.

New and material evidence having been received, the claim for entitlement to service connection for hallux valgus with bunions is reopened.


REMAND

The Veteran claims that his bilateral hallux valgus with bunions was chronically worsened by and that a right ankle sprain was caused by his drill instructor who kicked and stomped on his feet.  The Veteran further attributes his claimed PTSD to this incident.  Initially, as the Veteran appears to attribute his PTSD to a personal assault, the Veteran should be provided with VCAA notice which explains that corroborating evidence may come from sources other than service treatment records.

Further, during his August 2016 Board hearing, the Veteran testified that he received treatment from the VA medical centers in Brecksville and Akron, Ohio VA medical centers in the mid-1970s and 1990s and that he now reports for treatment at the Akron, Ohio VA medical center a few times a month.  In accordance with its duty to assist, additional efforts should be made to obtain any such records, if found.  38 C.F.R. § 3.159.

Finally, the Veteran has not been afforded a VA examination to determine the nature and etiology of his residuals of right ankle sprain or PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the Veteran's claims.  Therefore, VA examinations are required.

Regarding the Veteran's claimed hallux valgus with bunions, the Board notes that at the time of the Veteran's entrance into service, the Veteran was diagnosed with "metatarsus adductus primus" with large tender bunions, however the Veteran was found to be fit for enlistment.

Thereafter, the Veteran was diagnosed with bilateral hallux valgus with bunions which was found to exist prior to service.  The Veteran was recommended for separation, and discharged thereafter.

It is presently unclear whether metatarsus addictus primus and bilateral hallux valgus are the same disability or distinct disabilities, and if they are distinct disabilities, whether there is a relationship between them.  The Board may not make medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  As such, a VA examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice as to PTSD based upon personal assault stressor pursuant to 38 C.F.R. § 3.304 (f)(5).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. 
 § 3.304(f)(5) must be included.  

2.  Obtain all treatment records for the Veteran from the Cleveland, Ohio VA medical center system to include treatment records from centers in Akron and Brecksville, Ohio from 1975 to the present, including those from the 1990s.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  All attempts to obtain the records must be documented in the claims file.

3.  Schedule the Veteran for the appropriate VA examinations for his claimed hallux valgus with bunions, right ankle sprain residuals, and PTSD.  The Veteran's claims file, including a copy of this remand, must be made available for review, and each examiner should indicate that the Veteran's record was reviewed in connection with the examination.  All indicated tests or studies must be completed.  The examiners should describe all findings in detail.

I.  The Veteran should be scheduled for an examination of the feet.  The examiner is asked to address each of the following:  

a)  Is bilateral hallux valgus with bunion the same disability as metatarsus adductus primus with bunions?  Are the disabilities completely separate or is bilateral hallux valgus a progression of metatarsus adductus primus with bunions?

i.  If the examiner finds that the Veteran had the same disability before and during service, variously characterized as metatarsus adductus primus and bilateral hallux valgus with bunions, is there clear and unmistakable evidence (evidence that obvious, manifest or undebatable) that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  Please identify any such evidence with specificity.

ii.  If the two disabilities are distinct, is there clear and unmistakable evidence (evidence that obvious, manifest or undebatable) the Veteran's bilateral hallux valgus with bunions existed prior to service and is there clear and unmistakable evidence (evidence that obvious, manifest or undebatable) that bilateral hallux valgus with bunions was not aggravated by service.  Please identify any such evidence with specificity.

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle disability had its onset during, or is otherwise related to, his active service.

II.  The Veteran should be scheduled for a psychiatric examination:

a)  The appropriate examiner is requested to determine whether a psychiatric disability other than PTSD is least as likely as not (50 percent or higher degree of probability) related to the Veteran's active military service.

b)  The appropriate examiner is requested to determine whether the Veteran has PTSD.  Please explain whether and how each of the diagnostic criteria is or is not satisfied. 

i. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to the alleged in-service personal assault.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

4.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims.  If any benefit sought on appeal cannot be granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


